Citation Nr: 1014430	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-24 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1967 
to July 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Togus, Maine. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge during a hearing conducted by video conference in 
November 2008.  He also testified before a Decision Review 
Officer (DRO) in November 2007.  Transcripts of both hearings 
are of record. 

This case was remanded by the Board in January 2009 for 
further development by the RO and is now ready for 
disposition.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
Veteran's PTSD has been productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, but 
not by total occupational and social impairment.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the schedular 
criteria for a 70 percent rating, but no more, for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.130, Diagnostic 
Code (DC) 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in September 2006.

As noted above, in January 2009, the Board remanded the 
Veteran's case to the RO for further development, which 
included obtaining any recent VA treatment records, and 
scheduling him for a VA examination.  There has been 
substantial compliance with this remand, as the Veteran was 
scheduled for a VA examination in May 2009 and his VA 
treatment records, dated through October 2009, were also 
obtained.

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records, 
and associated private treatment records with the file.  And 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned in November 2008 
and a personal hearing at the RO in November 2007.  

The Veteran was also afforded VA examinations in October 
2006, September 2007, June 2008 and May 2009, to determine 
the severity of his service-connected PTSD.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).  

The record reflects that, in a January 2004 rating decision, 
the RO awarded service connection for PTSD that was assigned 
a 30 percent disability rating under Diagnostic Code 9411.  
In a January 2005 rating decision, the RO granted a 50 
percent rating for the Veteran's service-connected PTSD.  

In August 2006, the RO received the Veteran's current claim 
for an increased rating for his service-connected PTSD.  He 
contends that his symptoms are of such severity as to warrant 
an increased rating.

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Diagnostic Code 
9411 provides a 50 percent rating when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.

The Veteran contends that he is entitled to a higher rating 
for his PTSD.  After careful consideration of all the 
evidence of record, the Board concludes that a 70 percent 
rating is warranted since he filed his claim for an increased 
rating, but a higher 100 percent rating is not in order.

The record includes VA medical records that reflect that the 
Veteran's service-connected PTSD has been treated with 
prescribed medication and regular outpatient mental health 
treatment.  Also of record are reports of VA examinations 
that were performed in October 2006, September 2007, June 
2008, and May 2009.  As an initial matter, the Board finds 
that the examinations were adequate for the purpose of 
evaluation as the examiners conducted thorough examinations, 
reviewed the Veteran's file and there is no evidence that any 
of the examiners were not fully aware of his medical history.  

When seen by his treating VA psychiatrist (the medical 
director of PTSD Programs at a VA medical center), in May 
2005, it was noted that the Veteran "should be getting 100% 
for ptsd, considering his symtoms [and] combat exposure".

During a VA PTSD outpatient treatment session in January 
2006, the Veteran reported anxiety associated with thoughts 
about his upcoming shoulder surgery as well as a debt that he 
owed his best friend.  He reported that he got anxiety 
attacks every time he saw a truck like the one owned by his 
friend.  He also reported that he had not been able to get 
himself to file his taxes for two years.  The Veteran had a 
hard time with authority figures and indicated that when he 
worked at one of his jobs, he would broke out into a sweat 
and threw up when certain authority figures entered his 
workplace.  His treating VA psychiatrist noted that the 
Veteran "should be 100% disabled for PTSD" and was 
"clearly unemployable."  

When seen by his VA psychiatrist in April 2006, the Veteran 
reported having flashbacks, intrusive thoughts, and 
nightmares and said that lots of little things take him back 
to Vietnam and promoted anxiety attacks.  His wife was having 
a hard time dealing with his mood swings.  His affect was 
flat until he talked about how he felt and then he was lose 
to tears.  He did not want to lose his wife.  During a 
subsequent April 2006 treatment session, the Veteran reported 
that at every job he had, he felt that people were running 
around talking about him.  At that time, his treating VA 
psychiatrist stated that "[t]his vet very clearly suffers 
from extremely severe, catastrophic and chronic PTSD.  He is 
totally & permanently unemployable." 

According to an August 2006 record, the VA psychiatrist who 
evaluated the Veteran in January and April 2006, noted that 
the Veteran reported having a mess in his living room that he 
was unable to clean up and said he kept buying books and 
putting them down.  He described himself as having an 
obsessive-compulsive personality but denied suicidal or 
homicidal ideations.  His affect was cheerful and resigned, 
and that he was depressed when the psychiatrist informed him 
that he would be retiring.  

In September 2006, the Veteran was seen for a VA cardiology 
consult and reported that he felt "pretty good" and was 
active around the house.  He also reported that he drove his 
wife to work everyday. 

During the October 2006 VA examination, the Veteran said that 
on a typical day, he took his wife to work, ran errands for 
his mother-in-law, and took his mother-in-law to her 
appointments.  He indicated that that he still played 
cribbage on the weekends and had good relationships with his 
adult children.  When asked about his vocational history, the 
Veteran said that he stopped working as a courier due to 
flashbacks.  He also emphasized several times in the 
evaluation that his VA psychiatrist thought he was not able 
to work.  When the VA examiner asked the Veteran what changed 
that he could no longer be employed as he had a consistent 
work history previously, the Veteran was unable to provide a 
direct answer.  The VA examiner noted that the Veteran 
reported that he was "never able to take orders from anyone, 
in spite of the fact that he had been employed for many 
years." 

Objectively, the Veteran reported that he was borderline 
diabetic as well as had borderline coronary artery disease.  
He reported that he had lost 15 pounds in the six months 
preceding the examination.  He reported that he did not 
regularly engage in exercise other than walking.  He reported 
that he had been treated by the psychiatrist mentioned above 
for about a year and a half, since starting the VA PTSD 
program.  He felt depressed and had significant nightmares, 
but denied any suicidal thoughts and lacked motivation to be 
more physically and socially active.  The Veteran avoided 
watching the news because he could not handle seeing body 
bags.  He felt guilty about his irritability and angry 
outbursts toward his wife, and had some difficulty with his 
memory.  

Further, the VA examiner observed that the Veteran was 
reasonably groomed and not of poor hygiene.  He was 
cooperative with the evaluation and did not display any 
unusual motor activity.  The Veteran's receptive and 
expressive language functions appeared intact and his 
thoughts were logical, coherent and organized.  He did not 
display evidence of impairment of thought or communication 
and was alert and oriented.  His concentration was not 
impaired and his memory was intact.  His reality testing 
appeared intact as did his judgment and insight.  He did not 
display any gross psychotic processes such as delusions or 
hallucinations.  He presented as interpersonally appropriate 
although he did cry at one point when describing a negative 
comment by someone at a National Guard event.  A GAF score of 
50 was assigned.

During the September 2007 VA examination, the Veteran 
reported that he recently stopped going to the American 
Legion because his wife wanted him to be home and spend time 
with her and their daughters.  Aside from visiting with his 
daughters, he also occasionally went shopping but stopped 
going to the American Legion.  When his wife was at work, he 
said he sat in a chair and stayed there.  He reported that he 
had recently attended a reunion for his unit.  The Veteran 
denied having any suicidal thoughts and said that he felt 
alone a lot compared to how he felt the prior year.  The VA 
examiner observed that the Veteran appeared in significant 
physical pain and discomfort.  (It is noted that he has been 
diagnosed with arthritis.)  

Objectively, the Veteran was cooperative with the evaluation.  
His receptive and expressive language function appeared 
intact and he did not have evidence of impairment of thought 
or communication.  He was alert and oriented.  His 
concentration was adequate but, the examiner observed, was 
likely affected by his physical pain.  His reality testing 
appeared intact as did his judgment and insight.  He did not 
display any gross psychotic processes such as delusions or 
hallucinations.  He was interpersonally appropriate.  
Regarding the Veteran's activities of daily life, he reported 
that he continued to bathe the way he did in Vietnam.  He did 
not do housework but sometimes cooked.  He also reported that 
he can manage money and shop.  He had a drivers' license and 
reported that he can sometimes make decisions and plans.  A 
GAF score of 50 was assigned that reflected moderate 
difficulty with social and vocational functioning due to PTSD 
symtoms.  The examiner noted the Veteran's physical pain and 
commented that his PTSD symtoms cannot be helped by his 
chronic pain.  

During the June 2008 VA examination, the Veteran reported 
that he had regular contact with his brother who lived next 
door but did not keep in touch with his other siblings.  He 
said that his marriage was stable but he screamed at his wife 
when she asked him to do things or questioned him.  He 
maintained relationships with two of his daughters.  He 
enjoyed hobbies such as playing cribbage and hunting played 
cribbage weekly until the American Legion closed in September 
2007.  Since that time, he played a few times with friends.  
He also participated in social activities such as lawn sales, 
and going to movies and restaurants, but had difficulty in 
crowded places.  He was a member of the Veterans of Foreign 
Wars (VFW) and American Legion but did not attend meetings.  
The Veteran said that he attended a reunion of his unit and 
wanted to call the soldiers that he saw there but could not 
do it.

Further, the Veteran said that he was last employed three 
years ago and left that job due to a shoulder injury.  He 
also reported that, although he experienced panic symptoms at 
a previous job when a central inspector visited, he 
ultimately left the job due physical lifting requirements.  
The Veteran reported regular sleep impairment and had 
nightmares several times per month which was an improvement 
in frequency.  He had some memory problems and anxiety 
attacks while watching television, and was apt to have an 
anxiety attack in a crowded area.  He was easily irritable 
and depressed.  The Veteran reported that he showered once 
every three months but washed in between, including washing 
his hair twice per week and brushing his teeth daily.  He 
wore the same clothing for two to three weeks at a time; 
however, he participated in routine household chores 
including vacuuming, cooking, grocery shopping, and mowing 
the lawn.  He was also able to drive.   

Objectively, the Veteran was agreeable, alert and oriented in 
all spheres and his thoughts were logical, coherent and well 
organized.  There was no indication of impairment of thought 
or communication.  Receptive and expressive language 
functions appeared to be intact.  Speech was intelligible.  
He did not display any gross psychotic symptoms such as 
delusions or hallucinations.  The Veteran reported having 
suicidal ideations a few times over the years, in particular 
when he went to visit a memorial wall.  He did not report or 
exhibit homicidal ideations.   The examiner concluded that 
there were no significant differences in the PTSD since his 
last examination in September 2007.  A GAF score of 50 was 
assigned.  The VA examiner noted that the Veteran maintained 
some meaningful interpersonal relationships and was 
unemployed since 2005.  According to the VA examiner, if the 
Veteran were able to return to work, and only his PTSD was 
considered, it was likely that there would occasionally be a 
decrease in work efficiency but generally satisfactory 
functioning.

During his November 2008 Board hearing, and at his November 
2007 personal hearing at the RO, the Veteran testified to 
having sleep difficulty with combat-related nightmares and 
anxiety attacks while watching television, particularly news 
about war.  He angered easily and was constantly snapping at 
family members.  The Veteran said he had limited contact with 
others outside his family but believed he got along with his 
two daughters.  He said that his stress created physical pain 
for him, and he currently experienced back pain.  The Veteran 
said that he took prescribed medication and last worked three 
years ago.  He had difficulty getting along with others and 
hid from authority.  

In May 2009, the Veteran underwent a VA examination and 
reported that he spent a significant amount of time taking 
care of his mother-in-law and uncle, driving them to 
appointments and shopping, as well as other activities.  He 
also visited the VA frequently, used the pool, and attended 
physical therapy.  He reported that he felt at home at the VA 
and was comfortable with the people there.  The Veteran 
played cribbage at the American Legion and did not attend the 
VFW because he was not happy with the way the World War II 
veterans spoke about the Vietnam Veterans.  He drove without 
restriction or difficulty, managed his own medications, and 
had hobbies such as hunting.  

Objectively, the Veteran was alert, fully oriented, and 
adequately dressed and groomed.  His mood was depressed and 
anxious with consistent affect.  The Veteran reported 
difficulty with sleep, avoiding reminders of Vietnam, and 
other symptoms of PTSD.  He denied suicidal or homicidal 
ideations and exhibited no signs of psychosis.  His thoughts 
were well-organized and coherent.  He reported that he was 
frequently irritable and short-tempered and felt that 
worsened over time.  

The VA examiners commented that upon review of the Veteran's 
medical records and evaluations, and current clinical 
findings, the Veteran's PTSD was chronic and steady and 
"there did does not appear to be support for the idea as 
endorsed by his treatment psychiatrist that his 
catastrophically disabled or unemployable".  It was noted 
that the Veteran stopped working as a courier due to physical 
problems and not due to PTSD.  While he reported difficulty 
with jobs due to PTSD, it also appeared that the courier job 
worked well for him, as he had little interaction with others 
and could be on his own.  His symtoms and presentation 
appeared consistent with prior examinations.  It was 
furthered noted that the Veteran's PTSD might limit his 
ability to interact with others and his ability to perform 
jobs involving significant contact with the public or with 
others on a constant basis may be difficulty for him.  
However, doing the type of work he was previously doing as a 
courier would actually be well-suited to an individual with 
PTSD symtoms, as it would allow him to be on his own most of 
the time.  A GAF score of 50 was assigned, indicative of 
serious symtoms of PTSD, including a report of very frequent 
nightmares and significant anxiety and irritability on a 
daily basis.     

The Board finds that under the doctrine of reasonable doubt 
the Veteran's post traumatic stress disorder warrants a 70 
percent evaluation but a 100 percent rating is not in order 
for any period during the appellate term.

In this respect, the Veteran's post traumatic stress disorder 
was described as totally and severely disabling by his 
treating VA clinic psychiatrist in May 2005, and January and 
April 2006, and seriously disabling at the May 2009 VA 
compensation examination, although moderate and occasional 
impairment were reported at the 2006, 2007, and 2008 VA 
examinations.  The record reveals several references to the 
Veteran suffering from suicidal ideation and from anxiety 
attacks.  Further, while active hallucinations were not found 
at the June 2008 VA examination, the appellant did describe 
memory problems with easy irritability and anger, and 
depression, and said he did not bathe often, wore the same 
clothing for two to three weeks, and showered once every 
three months.  Admittedly the record also shows evidence of 
pathology that would suggest a lower rating.  Still, the 
Board finds that the evidence of record is in equipoise, and 
that a 70 percent rating is in order under the doctrine of 
reasonable doubt.

The evidence of record, however, preponderates against 
finding entitlement to a 100 percent rating.  In this 
respect, and while in 2006, the Veteran's treating 
psychiatrist described him as unemployable and totally 
disabled due to PTSD, the record shows that the appellant 
stopped working due to a shoulder problem, and there is no 
evidence of a gross impairment in thought processes or 
communication, no evidence of persistent delusions or 
hallucinations, no evidence of grossly inappropriate 
behavior, and no evidence that the appellant is in persistent 
danger of hurting self or others.  The appellant is oriented, 
and he can recall the names of close relatives, as well as 
his own name.  Hence, a 100 percent rating is not in order 
for post traumatic stress disorder.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) but finds that the evidence does not show that 
the Veteran's disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

In this case, hospitalization has not been shown with regard 
to the Veteran's PTSD.  Further, the evidence does not 
indicate that his disability has resulted in any occupational 
impairment.  While in 2006, his treating VA psychiatrist 
opined that he was totally unemployable due to PTSD, the 
Veteran told recent VA examiners that he left two jobs due to 
physical injury, not PTSD.  In fact, VA examiners in June 
2008 and May 2009 concluded that the Veteran was employable, 
although he may experience an occasional decrease in work 
efficiency due to PTSD.  

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. §3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims held that a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU) claim is part of an increased rating claim 
when such claim is raised by the record.  Although the 
Veteran has variously told medical providers that he was 
unable to work due to his PTSD, in an unappealed April 2008 
rating decision, the RO denied his claim for entitlement to a 
TDIU.  


ORDER

A 70 percent but no more for PTSD is granted subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


